Sam BIRD, Judge, dissenting. I agree that this case must be reversed and remanded on the first point because of the chancellor’s error in concluding that Rose Walker owned a life estate in 29.92 acres. However, I do not agree that the case must also be reversed on the second point because I believe that it is within the chancellor’s discretion to determine whether a sufficient foundation had been laid to admit Timothy Walker’s testimony about the partnership’s bank-account records under the business-records exception to the hearsay rule. This was an action for the dissolution and winding up of a partnership. To accomplish those purposes, the court was required, under Ark. Code Ann. § 4-42-612(b), to ascertain the partnership assets, sell the assets, pay the debts, and distribute the surplus, if any, according to the respective capital contributions of the partners. In the presentation of its case-in-chief, Paine, the appellant, produced no evidence from which the court could determine the amount of the capital contributions of the partners. After Paine rested, Timothy Walker, the appellee, testified that according to the partnership’s bank-account records, he had contributed $126,849.18 to the partnership capital, while Paine had contributed $46,628.43. Walker’s testimony was initially admitted without objection. Then, only after cross-examination, when it was discovered that Walker did not have the bank-account records physically present in court, did Paine object to Walker’s testimony as hearsay. From the abstract, it appears that Walker testified as follows on direct examination: We have gone back and looked at the accounts to see how much money I put in as compared to how much money the Paines put in. The Paines put in $46,628.42. I put in $126,849.18, so I put in approximately $80,000 more than they did. Then, on cross-examination, Walker testified: I figured out how much each of us put into the partnership whenever we pulled all of the receipts. First National Bank did that for me. I’d put a bunch in and they had put a bunch in too. I didn’t know how much. I didn’t have those —. So far as whether I relied on what somebody told me from the bank, they have the records. The majority has concluded that Walker’s testimony was inadmissable as hearsay, and not subject to the business-records exception, because he “presented only bald figures that were derived from the bank records by someone at the bank.” I believe the majority has misread or erroneously interpreted Walker’s testimony. During direct examination, Walker clearly stated that “[w]e have gone back and looked at the accounts. . . .” Then, on cross-examination, he testified that “I figured out how much each of us put into the partnership whenever we pulled all the receipts. First National Bank did that for me.” To me, this testimony is more reasonably interpreted to mean that Walker went back and looked at the bank account records that the Bank “pulled” from the records it had, and that, from those records, Walker determined the capital contributions of each of the partners. For the majority to conclude that Walker meant that “the figures were derived from bank records by someone at the bank,” disregards Walker’s statements that “we have gone back and looked at the accounts” and “I figured out how much each of us put into the partnership.” The majority has also concluded that by his statement, “First National Bank did that for me,” Walker must have meant that someone at the bank looked at the account records and made the calculations, completely disregarding Walker’s testimony that he looked at the accounts and he figured the amounts of the partners’ contributions. Given what I believe to be the more reasonable interpretation of Walker’s testimony, I am unwilling to say that the chancellor erred in concluding that Walker’s testimony about his calculations of the amounts of the partners’ capital contributions to the partnership was within the business-records exception to the hearsay rule. The practical effect of the majority opinion is to open the door for Paine to cure the deficiency in his case-in-chief that resulted from his failure to offer any proof whatsoever of the amounts of the partner’s capital contributions to the partnership. That deficiency was cured by Walker’s testimony that he had looked at the records and determined the amounts. The records Walker reviewed were partnership’s checking-account records, equally accessible to either partner. Although Paine complains in his brief that he was denied access to partnership records, such denial is not borne out by the record. The record reflects that Walker responded to all of Paine’s discovery requests and that Paine filed no motions to compel discovery other than to require Walker to identify his trial witnesses. It appears to me that the majority has decided to give Paine a second chance to cure his failure to produce evidence at the first trial without any showing by Paine that the evidence at the new trial will be any different than it was at the first. For the foregoing reasons, I dissent to the reversal as to Paine’s second point.